NO. 07-08-0156-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                       JULY 9, 2008

                          ______________________________


                         JAMES ALLEN WALKER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

       FROM CRIMINAL DISTRICT COURT NO. ONE OF TARRANT COUNTY;

               NO. 1076378D; HONORABLE SHAREN WILSON, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, James Allen Walker, filed a notice of appeal challenging his conviction

for burglary of a habitation, enhanced. On April 2, 2008, the trial court granted Appellant’s

Motion for New Trial. Pending before this Court is Appellant’s Motion to Dismiss Appeal

as Moot. We grant the motion.
       When the trial court grants a motion for new trial, it restores the case to its position

before the former trial. Tex. R. App. P. 21.9(b). Because there is no conviction from which

to appeal, we have no jurisdiction to consider Appellant’s appeal. See Waller v. State, 931
S.W.2d 640, 643-44 (Tex.App.–Dallas 1996, no pet.).


       Consequently, Appellant’s Motion to Dismiss is granted and the appeal is dismissed.

No motion for rehearing will be entertained and our mandate will issue forthwith.




                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.




                                              2